DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Erick Michel on 4/29/2021.
The application has been amended as follows: 
Please replace claim 1 as follows:
-- 1. A method, comprising:
in a game headset operatively coupled to a gaming system:
receiving audio from an audio source and outputting said audio via speakers of said headset;
while outputting said audio via said speakers, sensing a surrounding environment of said headset using a plurality of sensors, a plurality of sensors in each ear cup of said headset and one or more sensors being in a front side of a headband coupling said ear cups and one or more sensors being in a back side of said headband coupling said ear cups, said headband extending over a top of a user’s head;
reducing volume of said audio output via said speakers when said sensing of said surrounding environment includes sensing a proximity of a person using an infrared sensor and an identity of said person using a microphone in said headset, wherein information from audio from said microphone is combined with a heat signature from said one or more sensors to determine how close a person is to said headset;

communicating, based on said sensing said surrounding environment, a visual alert that is overlaid on game video shown on a visual display external to said game headset. --

Please replace claim 11 as follows:
-- 11. A system comprising:
a headset comprising speakers and operable to:
receive audio from an audio source and output said audio via said speakers;
during said output of said audio via said speakers, sense a surrounding environment of said game headset using a plurality of sensors, a plurality of sensors in each ear cup of said headset and one or more sensors being in a front side of a headband coupling said ear cups and one or more sensors being in a back side of said headband, said headband extending over a top of a user’s head;
reduce volume of said audio output via said speakers when said sensing of said surrounding environment includes sensing a proximity of a person using an infrared sensor and an identity of said person using a microphone in said headset, wherein information from audio from said microphone is combined with a heat signature from said infrared sensor to determine how close a person is to said headset;
sensing a direction to said person and reducing a volume of a speaker of said headset in said determined direction; and
communicate, based on said sensed environment, a visual alert that is overlaid on game video shown on a visual display external to said headset. --


Allowable Subject Matter
Claims 1-8 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  Additional consideration and search of the prior art under the AFCP 2.0 guidelines has been performed.  The prior art of record does not appear to teach or reasonably suggest the amended features of the independent claims.  Specifically, the prior art does not appear to teach or reasonably suggest the feature where “information from audio from said microphone is combined with a heat signature from said one or more sensors to determine how close a person is to said headset”. 
Claims 1 and 11 incorporate the allowable feature and are allowed.  Claims 2-8 are allowable because they depend from claim 1, and claims 12-18 are allowable because they depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653  

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653